Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 3/03/2022 has been received and claims 14, 16-35, 39-61, and 63 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton (WO2016073463).
As to Claims 52-53, Dayton (‘463) discloses a cabinet (10) (see Figures 1-6), comprising:
a first port (30) having a dimensionally adjustable periphery (36) that is configured to conform to a periphery of an item partially inserted into the first port (30) to seal the first port (30) against the inserted item (see Figures 2 and 5); 
a second port (28) having a door (see Figures 1-2 and 5); 
an interior void of at least 20 ft3 accessible by the second port (28) (see Figures 2-3 and 5, p. 7 [0024]); 
one or more air vents (32 – 32a, 32b) extending between an interior of the cabinet (10) and an exterior of the cabinet (10) (see Figures 2 and 5); and
one or more support structures in the form of a shelf (i.e. top/horizontal surface of 44) arranged within the interior of the cabinet (10) to hold objects, wherein the one or more support structures (44) comprise a material which is transparent to germicidal ultraviolet light (see entire document, particularly p. 10 [0029]).
As to Claim 54, Dayton (‘463) discloses that the one or more support structures (44) are arranged along interior surface (26) of the cabinet (10) or are supported by a free-standing rack (44) arranged in the cabinet (10) (see Figures 2-3 and 5).

Claims 55-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (20180007845).
As to Claim 55, Martin (‘845) discloses a cabinet (100; 101; 141; 200; 1800) (see Figures 1A-3C and 18A-18B), comprising:
a first port (206) having a dimensionally adjustable periphery (300; 301) that is configured to conform to a periphery of an item partially inserted into the first port (206) to seal the first port (206) against the inserted item (see Figures 3A-3C, p. 11 [0100]); 
a second port (i.e. opening covered by 130/132; 144) having a door (130/132; 144) (see Figures 1C and 1E, p. 6 [0066] and [0068]); 
one or more air vents (1802) extending between an interior of the cabinet (1800) and an exterior of the cabinet (1800) (see Figure 18B, p. 27 [0207]-[0208]); and
an occupancy sensor (2362) within the interior of the cabinet (100; 101; 141; 1800; 2304) and/or a sensor (2362) to monitor movement of the door (130/132; 144) (see Figures 23A and 23C, p. 32 [0242] – lines 10-13, particularly line 11).
As to Claim 56, Martin (‘845) discloses that the cabinet (100; 101; 141; 1800) comprises an interior void of at least 20 ft3 accessible by the second port (i.e. opening covered by 130/132; 144) (see p. 4 [0054] – lines 15-16 and 20-21, p. 8 [0079]).
As to Claim 57, Martin (‘845) discloses that the cabinet (100; 101; 141; 1800) further comprises one or more support structures (111; 210) arranged within the interior of the cabinet (100; 101; 141; 1800) to hold objects (see Figures 1A-1B and 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (WO2016073463).
Dayton (‘463) discloses a cabinet (10) (see Figures 1-6), comprising:
a first port (30) having a dimensionally adjustable periphery (36) that is configured to conform to a periphery of an item partially inserted into the first port (30) to seal the first port (30) against the inserted item (see Figures 2 and 5); 
a second port (28) having a door (see Figures 1-2 and 5), wherein the cabinet (10) is arranged on a floor of a space suitable for human occupancy (see Figures 1-5); 
an interior void of at least 20 ft3 accessible by the second port (28) (see Figures 2-3 and 5, p. 7 [0024]); 
one or more air vents (32 – 32a, 32b) extending between an interior of the cabinet (10) and an exterior of the cabinet (10) (see Figures 2 and 5); and
one or more support structures in the form of a shelf (44) arranged within the interior of the cabinet (10) to hold objects, wherein the one or more support structures (44) comprise a material which is transparent to germicidal ultraviolet light (see entire document, particularly p. 10 [0029]).
While Dayton (‘463) does not appear to specifically teach that the door (28) extends to a floor (26) of the cabinet (10), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to extend the door to the floor of the cabinet as an alternate configuration in order allow access to a user who may not be able to step over a lip/raised threshold and into the interior of the cabinet through a doorway. Only the expected results would be attained. 

Allowable Subject Matter
Claims 14, 16-35, 39-51, and 58-60 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of claim 58 to include feature as set forth in the amendment filed 3/03/2022. Prior art of Martin (20180007845) does not specifically teach that the first port is arranged along an exterior wall of the cabinet that is parallel with a floor of a space in which the cabinet is arranged. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cabinet comprised of components in the configuration as set forth in these claims. See also examiner’s statement of reasons for allowance in paragraph 8 on pp. 5-6 of Office Action mailed on 3/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/03/2022 have been fully considered but they are not persuasive. As to applicant’s argument on p. 11 to first three lines on p. 12 of Remarks in regards to claims 55-57, examiner disagrees and points out that the motion sensor disclosed by Martin (see p. 32 [0242] – lines 10-13, particularly line 11) is capable of monitoring movement of the door. In addition, examiner points to Martin’s disclosure that the sensors of the cabinet may be located anywhere, including interior or exterior of the cabinet, “for sensing things occurring in” any of the zones within and/or surrounding the cabinet (see entire document, particularly pp. 9-10 [0090] – lines 7-20). 
Applicant’s arguments with respect to claim(s) 52-54, 61, and 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799